Case 01-01139-AMC   Doc 33111-7   Filed 08/26/19   Page 1 of 17




                      EXHIBIT 7

        Water Quality Data Report No. 2 (of 6)
Case 01-01139-AMC   Doc 33111-7   Filed 08/26/19   Page 2 of 17
Case 01-01139-AMC   Doc 33111-7   Filed 08/26/19   Page 3 of 17
Case 01-01139-AMC   Doc 33111-7   Filed 08/26/19   Page 4 of 17
Case 01-01139-AMC   Doc 33111-7   Filed 08/26/19   Page 5 of 17
Case 01-01139-AMC   Doc 33111-7   Filed 08/26/19   Page 6 of 17
Case 01-01139-AMC   Doc 33111-7   Filed 08/26/19   Page 7 of 17
Case 01-01139-AMC   Doc 33111-7   Filed 08/26/19   Page 8 of 17
Case 01-01139-AMC   Doc 33111-7   Filed 08/26/19   Page 9 of 17
Case 01-01139-AMC   Doc 33111-7   Filed 08/26/19   Page 10 of 17
Case 01-01139-AMC   Doc 33111-7   Filed 08/26/19   Page 11 of 17
Case 01-01139-AMC   Doc 33111-7   Filed 08/26/19   Page 12 of 17
Case 01-01139-AMC   Doc 33111-7   Filed 08/26/19   Page 13 of 17
Case 01-01139-AMC   Doc 33111-7   Filed 08/26/19   Page 14 of 17
Case 01-01139-AMC   Doc 33111-7   Filed 08/26/19   Page 15 of 17
Case 01-01139-AMC   Doc 33111-7   Filed 08/26/19   Page 16 of 17
Case 01-01139-AMC   Doc 33111-7   Filed 08/26/19   Page 17 of 17
